In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-17-00432-CR
                           _______________________

                   CEDRIC DWIGHT MADISON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee



                  On Appeal from the Criminal District Court
                          Jefferson County, Texas
                         Trial Cause No. 16-25775


                          MEMORANDUM OPINION

      A jury found appellant Cedric Dwight Madison guilty of aggravated sexual

assault of a child and assessed punishment at ninety-nine years of imprisonment.

Madison’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record, and he concludes the appeal is without merit and that there

are no meritorious issues for appeal and no arguable grounds for reversal. See Anders




                                         1
v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978).

      On September 18, 2018, we granted an extension of time for Madison to file

a pro se brief. Madison filed a pro se brief in response.

      The Court of Criminal Appeals has held that when a court of appeals receives

an Anders brief and a later-filed pro se response, an appellate court has two choices.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). “It may

determine that the appeal is wholly frivolous and issue an opinion explaining that it

has reviewed the record and finds no reversible error[;] [o]r, it may determine that

arguable grounds for appeal exist and remand the cause to the trial court so that new

counsel may be appointed to brief the issues.” Id. We do not address the merits of

each claim raised in an Anders brief or a pro se response when we have determined

there are no arguable grounds for review. Id. at 827.

      Upon receiving an Anders brief, a court must conduct a full examination of

the record to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488

U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have reviewed the entire

record, counsel’s brief, and Madison’s pro se brief, and we have found no reversible

error, and we conclude the appeal is wholly frivolous. See Bledsoe, 178 S.W.3d at

827-28 (“Due to the nature of Anders briefs, by indicating in the opinion that it

                                          2
considered the issues raised in the briefs and reviewed the record for reversible error

but found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”). Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We affirm the trial court’s judgment. 1

      AFFIRMED.


                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice


Submitted on February 14, 2019
Opinion Delivered March 6, 2019
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      1
         Madison may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3